Curia.

It is very clear that Barstow, the master of the vessel,
had a lien upon the barrel of flour for the freight and for the balance of its price due to him; and admitting the general property to have been in Cowing, he could not legally * take it out of the hands of Barstow until he had paid [ * 417 ] or tendered the sum due. The act of taking, therefore, was a trespass, for which Cowing was liable in damages. The only question is, to whom was he liable ? And upon this question we are inclined to think, as it was delivered into the special custody of Snow, with directions not to deliver it until the freight, &c., was paid, he had such a special property as would entitle him to the action. The tender after action commenced cannot affect this question, (a)

Judgment affirmed


 Lane vs. Penniman & Tr. 4 Mass. Rep. 91.— Portland Bank vs. Stubbs & Al. 6 Mass. Rep. 427. — Lewis vs. Hancock & Al. ante, 72.